El Juez Asociado Se. Wolp,
emitió la opinión del tribunal.
Esta es una moción para que se desestime la apelación por no baber radicado su alegato los apelantes. Los ape-lantes obtuvieron una prórroga del término para radicar dicho alegato, que venció en junio 10, 1920, y desde esa fecha *972' no ban becbo ninguna gestión basta después de haber radi-cado los apelados su móción de octubre 4, 1920. En primero de noviembre, o sea el día señalado para la vista de la mo-ción, los apelantes radicaron su alegato. En la vista hicie-ron éstos varias alegaciones orales o no juradas, pero la única cuestión legal ante nos es que los apelantes realmente ban radicado su ,alegato.
Aunque no estamos obligados a hacerlo, sin embargo, a veces, al llegar a la conclusión de si una apelación debe o no desestimarse, creemos conveniente examinar el alegato que finalmente ha sido presentado. Así lo hicimos en el caso de Cepeda v. Peñalosa resuelto en diciembre 7, 1920, (pág. 933). En el presente caso hemos examinado asimismo el alegato, en el que encontramos la cuestión de la autoridad o jurisdicción de la corte de distrito para conceder ciertos honorarios de abogado. Como esta parece una cuestión que merece ser examinada, hemos resuelto ejercitar nuestra discreción en favor de los apelantes y denegar la moción de desestimación.

Denegada la moción de desestimación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no tomó parte en la vista de este caso.